



Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE (“AGREEMENT”)
In return for the mutual promises in this Agreement, FalconStor Software, Inc.
(the “Company”), 2 Huntington Quadrangle, Melville, NY 11747, its predecessor
companies, and its and their respective stockholders, affiliates, subsidiaries,
divisions, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout this
Agreement as “Employer”), and Gary Quinn, his heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“You”), agree as follows:
1.Purpose. This is a Separation Agreement between Company and You and an
exchange of General Releases of claims between You and the Employer.
2.    Time to Return and Legal Review. You understand and agree that You have
until July 5, 2017 to sign and return this Agreement. You are advised to consult
with an attorney, at your own expense, before signing. By signing, You
acknowledge that Company has advised You to consult with an attorney before
signing, at your own expense, and that You have had enough time to do so. You
further understand that if You do not sign and return this Agreement by July 5,
2017, Company shall have no obligation to make any payments or provide any
benefits to You under this Agreement.
3.    Revocation. You may revoke (cancel) this Agreement for a period of seven
(7) calendar days after the day You sign this Agreement. Any revocation within
this period must be submitted, in writing, to Jason Pitre, Company’s Director of
Human Resources, and state, “I hereby revoke my acceptance of our Agreement.”
The revocation must be personally delivered to Jason Pitre or a person he
designates, or mailed to Jason Pitre and received within seven (7) calendar days
of your signing of this Agreement and General Release. This Agreement shall not
become effective or enforceable until the revocation period has expired without
revocation by You. If the last day of the revocation period is a Saturday,
Sunday, or legal holiday in New York, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.
4.    Resignation. Effective July 1, 2017, You voluntarily resign from all
positions, whether as an employee, as an officer, or as a director, at the
Company and any of its direct and indirect subsidiaries, foreign or United
States entities, effective on July 1, 2017. Both You and the Company agree that
in response to inquiries regarding your departure from the Company both You and
the Employer will state that You voluntarily resigned to pursue other
opportunities. Furthermore, it is acceptable if You are not in the office every
day while the transition is taking place.
5.    Duty of Confidentiality. You expressly agree and confirm that You will
comply with all of the terms and provisions of the Confidentiality, Proprietary
Information and Invention Agreement between You and the Company (the
“Confidentiality Agreement”). A copy will be provided to You upon request.







--------------------------------------------------------------------------------





6.    Return of Company Property; Expenses. You represent and warrant that, You
have returned to Company all property belonging to Company, including but not
limited to keycard, master and office keys, computer equipment, files, records,
computer access codes, cell phones, beepers, personal digital assistants (such
as BlackBerry or iPhone), memoranda, letters, files, computer software, business
plans, instruction manuals and any other property whether furnished to You by
the Company or which You have prepared or helped to prepare in conjunction with
Your employment with Company. You further agree to return to Company any such
property You find in Your possession after the date You sign and deliver this
Agreement to Company. You will submit a final expense report by July 31, 2017.
7.    Nondisparagement and References. It is understood and agreed that neither
the Company nor its officers and directors or You will disparage the other or
any other “Released Party” (as defined in Paragraph 11) or encourage or induce
others to disparage Company or any other Released Party. If the Company receives
an inquiry regarding You from a prospective employer, the Employer agrees to
confirm the positions You held, the date You were employed by the Company, and
that You resigned to pursue other opportunities . Nothing in this Agreement
shall be construed to prevent You, the Company or any Released Party from
providing truthful and accurate testimony in any civil, criminal or regulatory
proceeding. Subject to your obligations under the Confidentiality Agreement,
nothing in this Agreement shall be construed to prevent You from providing
factual information to a prospective employer that you resigned to pursue other
opportunities.
8.    Consideration.
a.
In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s new Chief Executive Officer at a mutually agreeable
time within seven (7) days of the signing of this Agreement to provide the
Company , to the best of your recollection, with a summary of matters that you
have been primarily responsible for or have been involved with, (iii) the
Company agreeing to eliminate your obligations under Section 6(c) of the
Employment Agreement, dated July 24, 2015 between You and the Company (the
“Employment Agreement”) and (iv) Your performance of the obligations under this
Agreement, the Company agrees to pay You all amounts owed to You through July
24, 2017 under Section 5(b)(iv)(A) of the Employment Agreement (minus applicable
withholdings and deductions). All restricted stock granted to you that has not
vested, shall not vest and shall terminate on the date you sign and return this
Agreement. All stock options previously granted to You will be governed by the
terms of any option agreement between You and the Company and the Company’s
Amended and Restated 2006 Incentive Stock Plan or the 2016 Incentive Stock Plan,
as applicable.

b.
In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s new Chief Executive Officer at a mutually agreeable
time within seven (7) days of the signing of this Agreement to provide the
Company, to the best of your recollection, with a summary of matters that you
have been primarily responsible for or have been involved with, including but
not limited to customer



2



--------------------------------------------------------------------------------





agreements, insurance policies, corporate record keeping, and in-progress work
product that needs to be finalized, (iii) the Company agreeing to eliminate your
obligations under Section 6(c) of the Employment Agreement, and (iv) Your
performance of the obligations under this Agreement, the Company shall reimburse
You for the employer’s portion of the premium associated with COBRA coverage
until the earlier of (i) January 31, 2019 or (ii) the first date on which You
become eligible for coverage under another group health insurance plan, provided
You timely elect and are eligible for COBRA coverage. The Company will make such
payments on your behalf, directly to the appropriate authority on or before the
due date for Your payment.
9.    Disclosure of this Agreement. You acknowledge that You understand that the
Company is required to file this Agreement with the SEC within four business
days after it is fully executed. That filing shall be in the form of the Form
8-K which shall state that You resigned to pursue other opportunities and you
will have the opportunity to review and comment on a draft of this Form 8-K
before it is filed with the SEC and the Parties shall reach a mutually agreeable
wording of the contents thereof.
10.    Nonadmission. You and Company each understand and agree that neither the
signing of this Agreement nor the payment of any money or benefits constitutes
an admission by Company, or any other Released Party of any wrongdoing. Company
and each other Released Party expressly denies any liability or violation of
law.
GENERAL RELEASE OF ALL CLAIMS
11.    Release of Company and other Released Parties. In consideration of (in
return for) the benefits from Company as outlined in Paragraph 8 as well as the
release of You pursuant to Paragraph 13, You hereby irrevocably and
unconditionally release, waive and forever discharge Company, its affiliates,
parents, successors, predecessors, subsidiaries, assigns, stockholders,
directors, officers, employees, representatives, agents, and attorneys
(collectively, the “Released Parties”), from any and all claims, agreements,
causes of action, demands, or liabilities of any nature whatsoever, including
under the Company’s Amended and Restated 2005 Key Executive Severance Protection
Plan, the Company’s 2016 Stock Incentive Plan or the Company’s Management
Incentive Plan for fiscal 2017 or any quarterly period in fiscal 2017
(collectively referred to as “Claims”) arising, occurring or existing at any
time prior to the signing of this Agreement or arising out of any facts or
circumstances that occurred or existed at any time prior to the signing of this
Agreement, whether known or unknown, except as to all claims that cannot be
released under applicable law (including Claims of discrimination arising under
federal law filed with or through a federal agency) or Claims related to the
validity of this Agreement.
Examples of Claims Released. You understand that this release is intended to and
does waive:
a.
Your ability to file a lawsuit against the Company for any and all Claims
arising from or relating to Your employment with Company and/or the termination
of Your employment with Company. This includes, but is not limited to, any and
all claims



3



--------------------------------------------------------------------------------





for breach of Company’s or its predecessor’s policies, rules, regulations, or
handbooks or for breach of expressed or implied contracts or expressed or
implied covenants of good faith, and any and all claims for promissory estoppel,
wrongful discharge, defamation, invasion of privacy, violation of public policy,
retaliation, mental distress or any other personal injury; any and all claims
for back pay, front pay, or for any kind of compensatory, special or
consequential damages, punitive or liquidated damages, attorneys’ fees, costs,
disbursements or expenses of any kind whatsoever.
b.
Any and all claims arising under the Family Medical Leave Act, as amended, that
were available on or prior to the date You sign this Agreement, whether known or
unknown.

c.
Any and all claims arising under the Age Discrimination in Employment Act, as
amended, that were available on or prior to the date You sign this Agreement,
whether known or unknown.

d.
Any and all other claims of any kind whatsoever that You had or may have against
Company or any other Released Party at the time You sign this Release, whether
known or unknown. This includes, but is not limited to, any and all rights or
claims of any kind that You may have against Company or any other Released Party
arising, existing or occurring (or that arise out of any facts or circumstances
that occurred or existed) before You became an employee and/or during any period
of time You acted as a consultant to the Company.

e.
Any and all claims for payment for vacation pay.

This provides examples of the Claims that are waived and is not a complete
listing of waived claims.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent You from being indemnified as an officer or Director of the Company
pursuant to the Company’s Amended and Restated By-Laws, the Indemnification
Agreement, dated June 5, 2017 between You and the Company, or the General
Corporation Law of the State of Delaware or from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”) or applicable state or city fair employment practices
agency, to the extent required or permitted by law. Nevertheless, You understand
and agree that You are waiving any relief available (including, for example,
monetary damages or reinstatement), under any of the claims and/or causes of
action waived in this Paragraph 11, including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
agreement.
12.    No Claims Exist. You confirm that You have not filed, caused to be filed,
or are a party to, any claim, charge, complaint, or action against any Released
Party in any court. In the event that any such claim, charge, complaint, or
action is filed in any court and You obtain a


4



--------------------------------------------------------------------------------





judgment, it is the intent of You and Company parties that all payments made to
You under this Agreement shall be offset against (the amount will be deducted
from) any judgment You obtain. You further confirm that You have no known
workplace injuries. In addition, You agree that it is the Company’s policy to
comply with all applicable laws and regulations, including its own policies. You
are not aware of any violations of any such applicable laws or Company policies
by the Company or anyone associated with the Company.
You agree that you shall not, at any time in the future, encourage any current
or former Company employee, or any other person or entity, to file any legal or
administrative claim of any type or nature against the Company or any of its
directors, officers, or employees. You further agree that you shall not, at any
time in the future, assist in any manner any current or former Company employee,
or any other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees, unless pursuant to a duly-issued subpoena or other
compulsory legal process.
13.    Release of You. In consideration of (in return for) You entering into
this Agreement and the release set forth in Section 11, the Company hereby
irrevocably and unconditionally releases, waives and forever discharges You from
any and all claims, agreements, causes of action, demands, or liabilities of any
nature whatsoever (collectively referred to as “Claims”) arising, occurring or
existing at any time prior to the signing of this Agreement or arising out of
any facts or circumstances that occurred or existed at any time prior to the
signing of this Agreement, whether known or unknown or Claims related to the
validity of this Agreement other than (i) any Claims resulting from fraud or
gross negligence committed by You, (ii) any Claim that cannot be released under
applicable law or (iii) Claims related to the validity of this Agreement.
14.    No Claims Exist. The Company confirms that it has not filed, caused to be
filed, or are a party to, any claim, charge, complaint, or action against You in
any court.
15.    COBRA Rights. Your regular coverage under Company’s medical and dental
plans ends on July 31, 2017. You become eligible to receive health care
continuation coverage under the respective plans under COBRA and under
applicable laws the day after the regular coverage under the respective plans
ends. If You timely elect health care continuation coverage under COBRA in
accordance with Section 4980B of the Code, You shall be entitled to receive
COBRA continuation coverage for eighteen (18) months in accordance with
Paragraph 8, and in accordance with the provisions of COBRA, which provisions
are more fully explained in the COBRA information provided to You by the
Company. However, You will no longer be eligible for any continuation coverage
under COBRA if Your eligibility for continuation coverage ceases pursuant to the
provisions of COBRA.
16.    No Entitlement to Severance. You acknowledge that the compensation You
are receiving is being received solely in exchange for Your promises in this
Agreement. You understand that severance pay is not ordinarily available under
Company’s policy to employees whose employment relationship ends. You further
acknowledge that You have been paid all wages and provided all benefits
(including, but not limited to, base salary, bonuses, and paid time
off/vacation).


5



--------------------------------------------------------------------------------





17.    Cooperation. You shall assist in the orderly transition of all current
projects and assignments. You will sign (and, as necessary, at the Company’s
expense, have notarized) all documents as reasonably requested by the Company,
including all documents relating to resignation from executive or director
positions with the Company’s subsidiaries.
You shall cooperate fully with Company and with Company’s counsel in connection
with any present or future, actual or threatened, litigation or administrative
proceeding involving Company or any predecessor of Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Your employment by Company or any predecessor to Company. This
cooperation by You shall include, at the Company’s expense, but not be limited
to (i) being reasonably available for interviews and discussions with Company’s
counsel as well as for depositions and trial testimony; (ii) if depositions or
trial testimony are to occur, being reasonably available and cooperating in the
preparation therefore as and to the extent that Company’s or other party’s
counsel reasonably requests; (iii) refraining from impeding in any way Company’s
prosecution or defense of such litigation or administrative proceeding; and
(iv) cooperating fully in the development and presentation of prosecution or
defense of such litigation or administrative proceeding.
You will be reimbursed by Company for reasonable travel, lodging, telephone and
similar expenses incurred in connection with such cooperation.
18.    Governing Law. This Agreement shall be governed by the laws of the State
of New York except to the extent preempted by Federal law.
19.    Venue. Both You and the Company hereby irrevocably waive any objection
that they now or hereafter may have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement brought in the United
States District Court for the Eastern District of New York, or any New York
state court in New York City or Nassau or Suffolk counties, and any objection on
the ground that any such action or proceeding in either of such Courts has been
brought in an inconvenient forum. This means that if Company sues you for
violating this Agreement, Company may do so in a state or federal court located
in New York, including Suffolk County.
20.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOU AND
THE COMPANY IRREVOCABLY WAIVE YOUR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. This means that only a judge, not a
jury, will decide any lawsuit.
21.    Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties in a document that specifically
refers to this Agreement.
22.    Severability. Each provision of this Agreement is severable from the
entire Agreement. In the event that any provision is declared invalid or
unenforceable, that provision shall be amended if possible to be enforceable,
but in any event, the remaining provisions of this Agreement shall remain in
effect.


6



--------------------------------------------------------------------------------





23.    Entire Agreement. You and the Company agree that: (a) this Agreement
contains the entire agreement between the Released Parties, the Company and You;
and (b) that neither Company, any other Released Party, nor You has made any
other representations except those set forth in this Agreement to induce the
other parties to agree to this Agreement.
YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU HAVE BEEN GIVEN AN
OPPORTUNITY TO HAVE ANY PARAGRAPHS EXPLAINED, AND THAT YOU UNDERSTAND EACH
PARAGRAPH OF THE AGREEMENT.
YOU HAVE BEEN ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND YOU HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.
YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.
HAVING ELECTED TO SIGN THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH IN THIS
AGREEMENT, AND TO RECEIVE THE AMOUNTS SET FORTH IN PARAGRAPH “8” ABOVE, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AS OF
THE DATE OF SIGNING AGAINST THE COMPANY OTHER THAN SET FORTH IN PARAGRAPH 11
ABOVE.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:
 
NAME
 
 
FalconStor Software, Inc.
By:
/s/ Gary Quinn
 
By:
/s/ Daniel Murale
 
Gary Quinn
 
 
Daniel Murale
Executive Vice President, Chief Financial Officer and Treasurer
Date:
June 14, 2017
 
Date:
June 14, 2017





7

